Title: From George Washington to Nicholas Cooke, 14 March 1777 [letter not found]
From: Washington, George
To: Cooke, Nicholas

Letter not found: to Nicholas Cooke, 14 Mar. 1777. When writing to GW on 14 April, Cooke says that “Your Excellency’s Favors of the 14th ult. and of the 3d instant are now before me,” and in another letter to GW of 31 Mar. 1778 Cooke writes: “Your Excellency wrote me on the 14th of March 1777 that General Howe had applied to you for the Discharge of Mr Hutchinson who was One of the Council and Secretary of Dominica and of Govr Shirley’s Son who were then Prisoners here; and requested me to discharge them accordingly. you were pleased to tell me at the same Time that you did not doubt but General Howe would on Application release any of our Friends in his Hands who were not in the military Line” (DLC:GW).